NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

SYLVESTER THOMAS,
Petitioner-Appellant,

V.

STATE OF WISCONSIN,
Responden t-Appellee.

2012-1464

Appeal from the United States District Court for the
Western District of Wisconsin in case no. 12-CV-0079,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Seventh Circuit.

Sy1vester Thomas appeals from a decision of the
United States District Court for the Western District of
Wisconsin denying his Supp1ementa1 Motion to Dismiss
Chapter 980 Petition Pursuant to Fed. R. Civ. P. 15(a) or
to Withdraw His P1ea Agreement Under Wis. Stat. 971.08

SYLVESTER THOMAS V. STATE OF WISCONSIN 2

Due to Miscarriage of Justice. This court is a court of
limited jurisdiction. 28 U.S.C. § 1295. Based only upon
our review, it does not appear that the district court's
jurisdiction arose in whole or in part under the laws
governing this court's appellate jurisdiction.

Accordingly,
IT ls ORDERED THAT:

Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for the
Seventh Circuit pursuant to 28 U.S.C. § 1631.

FoR THE CoURT

SEP 95 mm /S/Jan Horbaly
Date Jan Horbaly
Clerk
cc: Gregory M. Weber, Esq.
Sylvester Thomas
324 9
"~"~M*a§§"§§"aaea:°“
SEP 05 2012
JAN HURBALY

ClERK